I cannot assent to the opinion and conclusion of the majority. Both are based on an assumption that the cross-examination proposed was not in good faith; that it had for its object an insidious purpose, to reveal to the jury that defendant was protected by insurance. I am certain that such is not so, and it seems to me the record and surrounding circumstances support my view. The assumption rests solely on a statement of the trial judge, admittedly outside the record, based on a statement of counsel for defendant "at side bar," that defendant had made no settlement but that his insurance carrier had, and that if the witnesses were required to answer the questions, he would be compelled to reveal the fact of insurance.
The majority does not deny that the questions, if asked in good faith and not for the purpose of introducing *Page 479 
the insurance carrier, are entirely proper cross-examination. That they are is settled in other jurisdictions by decisions in which the precise problem arose: Mo. Pac. Transp. Co. v.Norwood, 90 S.W.2d 480 (Ark.); Lanasa v. Beggs, 159 Md. 311;Gurley v. St. Louis Transit Co., 259 S.W. 895 (Mo.); Keet v.Murrin, 260 N.Y. 586; Etheridge v. Gordon Construction Co.,62 Wash. 256. The questions were intended and were competent to test the credibility of two important witnesses. I think it can fairly be said the testimony of these witnesses, apparently disinterested and unbiased, won the case for the defendant. If plaintiffs had been permitted to show, as they attempted to do, that these witnesses had claimed damages as a result of the same accident, and had received settlements from defendant, the jury would have examined their testimony with the greatest care, and possibly have disbelieved their entire story. In the circumstances any competent trial lawyer would have wished to place these facts before the jury so it could intelligently weigh the credibility of the witnesses, and determine their interest or bias, if any. If it appeared they made claims and received settlements, their actions would seem to directly contradict their words at the trial that defendant was entirely free from negligence in the happening of the accident. Whatever tends to show conduct inconsistent with testimony or to disclose natural reason for bias may be investigated on cross-examination: Mullen v. Union Central Life Ins. Co.,182 Pa. 150; Ott v. Houghton, 30 Pa. 451; Philadelphia v. Dobbins,24 Pa. Super. 136; 2 Wigmore, Evidence (2d ed.), section 1040. Such examination, "directed to the situation of the witness, his relations with the party calling him, his zeal or bias as shown by his conduct," is always proper: Beck v. Hood,185 Pa. 32, 38. "Where the witness discredits himself in his examination in chief, a liberal cross-examination should be permitted which tends to attack his conduct and impeach *Page 480 
his credibility": Glenn v. Traction Co., 206 Pa. 135, 140.
I do not find anything in the case, except the side-bar statement of defendant's counsel, which could indicate that the "ultimate purpose was to develop something improperly prejudicial." I am at a loss to know how the allowance of the questions would compel the disclosure of insurance, and why they are branded "adroit." The question as to consideration for settlement was carefully limited to defendant. If it was in fact an insurance company that paid, the witnesses would have answered in the negative, and the matter would have been closed without any mention of the company. Instead of being adroitly phrased to invite mention of insurance it seems to me the question was drawn with care to avoid it. It was defendant's counsel who said if the questions were allowed he would so examine that it would be revealed to the jury that defendant was protected by insurance. He could introduce his company or not, as he pleased. That was his business. It was not being done by plaintiffs; they should not have been denied their right of cross-examination in such an important matter because defendant's counsel thought he might have to do something which would prejudice his case in the eyes of the jury. The very fact he thought he would have to explain the conduct of his principal witnesses, even at the risk of introducing an insurance carrier, shows how important it was to plaintiffs to have all the facts presented to the jury. If the witnesses made claims and received compensation for settlements they were inconsistent at trial in exculpating defendant from all liability no matter whose money they took; if they received the money as a gratuity without having pressed a claim the likelihood of bias is present nevertheless. Mention of insurance could explain away neither impeaching circumstance.
I assert there was no attempt "to inject something into the case which our decisions bar." Our case of *Page 481 Lenahan v. Pittston Coal Mining Co., 221 Pa. 626, is directly in point and should rule this case in favor of plaintiffs. There the defendant in an accident case called his own attorney to discredit one of plaintiff's witnesses. On direct examination he testified he was attorney for defendant. On cross-examination he was allowed to be asked whether he was not also the attorney for an employer's indemnity company which had insured defendant against liability for accidents to employees. In approval of this cross-examination, although it revealed that defendant was protected from liability by an insurance company, this court said, at page 629, "It is always the right of a party against whom a witness is called to show by cross-examination that he has an interest direct or collateral in the result of the trial or that he has a relation to theparty from which bias would naturally arise. Such an examination goes to the credibility of the witness: Ott v.Houghton, 30 Pa. 451; Batdorff v. Bank, 61 Pa. 179. The right is not to be denied or abridged because incidentally facts may be developed that are irrelevant to the issue and prejudicial to the other party. This chance the party takes when he calls the witness." [Italics added.] To the same effect is Baymond v.Sternberger, 116 Pa. Super. 451. Similarly a multitude of cases in other jurisdictions allow impeachment by reason of interest, bias or inconsistency even at the inevitable risk of disclosing defendant's insurance protection: Wabash Screen DoorCo. v. Black, 126 Fed. 721; Murray v. Jackson, 180 Ark. 1144;Vindicator Gold Mining Co. v. Firstbrook, 36 Colo. 498; Curtisv. Ficken, 16 P.2d 977 (Idaho); Cadle v.McHargue, 249 Ky. 385; Dempsey v. Goldstein Co., 231 Mass. 461;Mississippi Ice Co. v. Pearce, 161 Miss. 252; Di Tommaso v.Syracuse University, 158 N.Y. S. 175; Fletcher v. Saunders,132 Or. 67; Page v. Thomas, 47 S.W.2d 894 (Tex.); McAndrews v.Leonard, 99 Vt. 512; Rust v. Washington Tool Co., 101 Wash. 552;  Martell v. Kutcher, 195 Wis. 19. In the Lenahan andBaymond *Page 482 
cases it was held proper to ask the witness directly whether he was not employed by defendant's insurance carrier.
The ruling of the Lenahan case, it is true, reserves a qualification. The cross-examination must be in good faith. I can detect no bad faith in this case; nor is bad faith to be readily presumed or founded on suspicion only: Fletcher v.Saunders, supra.
In my opinion the majority also fall into error in not differentiating between "limiting" and "excluding" cross-examination. The opinion of the learned court below indicates it too confused the right of a trial judge to limit the extent of cross-examination with the exclusion of all cross-examination. It is a duty of a trial judge to limit or put an end to cross-examination when it has fully answered its purpose. But to prevent all cross-examination on a relevant and material matter, as was done here, is improper. It is a matter of right. Its permissible purpose is to bring out facts tending to discredit the witness by showing that his testimony in chief was untrue or biased. As said in Alford v. United States,282 U.S. 687, 692, "Prejudice ensues from a denial of the opportunity to place the witness in his proper setting and put the weight of his testimony and his credibility to a test, without which the jury cannot fairly appraise them."
The following cases mentioned in the majority opinion, I think, are beside the point. In Fischer v. Commercial NationalBank, 321 Pa. 200, it was held that after an extensive cross-examination had been conducted, it was in the trial court's discretion to refuse to hear more. In Pusey's Estate,321 Pa. 248, the complaint was that too much cross-examination was allowed. It was held the extent of it was a matter in which the trial court had a wide discretion. In Thompson v. AmericanSteel  Wire Co., 317 Pa. 7, there was also extensive examination, and again we held it was proper for the judge at trial to exclude more. Maloy v. Rosenbaum Co., 260 Pa. 466, for all that appears, is similar, *Page 483 
for there it is said, at page 472, "In some of the rulings called to our attention, we are impressed that the learned judge below might have been more liberal, without harm to either side, but we cannot say he committed reversible error; moreover, in practically every instance, the substance of the matter which his restriction eliminated was subsequently brought out by other questions that he permitted."Gallagher v. Phila. R. T. Co., 248 Pa. 304, merely holds that a plaintiff may not establish his own case by cross-examination as to matters on which there is no testimony in chief, and states the general rule that "the range of cross-examination, to a very great extent, must be left to the sound discretion of the trial judge." In my opinion none of these cases support what was done here. Not one of them is concerned with the total exclusion of all cross-examination on a pertinent, relevant matter.
The consequences of the ruling of the majority are easy to conjecture. In most litigated accident cases the defendant is insured and the insurer the real defendant — the one who pays the verdict. Such is true here. In the future "in such cases" the decision "here" will be a bar to the jury's knowing that witnesses who made claims and accepted money in settlement of them are actually denying under oath that there was any liability for the accident on the part of the defendant for the very happening for which they claimed damages and received compensation. Such information should not be kept from the jury. It most definitely indicates interest, bias, or inconsistency, and should be given to the jury to determine the credibility of the witness. The insurance carrier placed defendant's counsel in the embarrassing position of which lie complained, not the plaintiffs. Under such circumstances, surely plaintiffs should not be compelled to protect defendant's case at the cost of their own.
I would reverse the judgments and grant a venire. *Page 484